Motion, insofar as it seeks leave to appeal from the order of the Appellate Division denying plaintiff’s motion for leave to appeal, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from that portion of a separate order of the Appellate Division, which affirmed Supreme Court’s order denying plaintiff’s motion for renewal and/or reargument and Supreme Court’s order deny*1122ing plaintiffs motion to vacate the judgment against her, dismissed upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.